Citation Nr: 0521905	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of right and left carotid endarterectomies.

2.  Entitlement to a rating higher than 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for § 1151 
compensation for residuals of right and left carotid 
endarterectomies.  However, the RO increased the rating for 
his PTSD from 30 to 50 percent, effective September 27, 2000, 
the date of receipt of his claim for a higher rating.

An even more recent, April 2002, RO decision again increased 
the rating for the PTSD - this time from 50 to 70 percent, 
also effective September 27, 2000.  And another RO decision 
later that year, in July 2002, granted a total disability 
rating based on individual unemployability (TDIU), effective 
September 27, 2000.

There remains for consideration, however, the issue of 
whether the veteran is entitled to a schedular rating higher 
than 70 percent for his PTSD.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible schedular rating unless he expressly 
indicates otherwise).  And while he cannot concurrently 
receive a 100 percent schedular rating for his PTSD and a 
TDIU, the fact that he has been awarded the TDIU does not 
moot the question of whether he is also entitled to a higher 
(i.e., 100 percent schedular) rating for his PTSD.  See, 
e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Bowling v. Principi, 15 Vet. App. 1 (2001).  See, too, 
38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. 
Reg. 52375 (1999).

But before making this determination about the schedular 
rating for his PTSD, and whether he is entitled to § 1151 
compensation, due process considerations require that be 
afforded the opportunity to testify at a videoconference 
before the Board.  So the case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify him if further action is required on his part.


REMAND

In his May 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is often 
called a travel Board hearing.  He later indicated in July 
2002, however, that he wanted a videoconference hearing 
instead- which is a different type of hearing before the 
Board.

Subsequently, in March 2003, the veteran indicated he would 
be unable to attend a travel Board hearing scheduled for 
April 9, 2003, because he did not have transportation to the 
RO in Philadelphia.  He did not request that the travel Board 
hearing be rescheduled.  Accordingly, his request for a 
travel Board hearing has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2004).

The veteran has not, however, withdrawn his request for a 
videoconference hearing, although this hearing also will 
require that he travel to the RO in Philadelphia.

In any event, before deciding his appeal, he must be 
scheduled for a videoconference hearing - which, as 
mentioned, he has elected to have in lieu of a travel Board 
hearing.  See 38 C.F.R. § 20.700(a).

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a video-
conference hearing, in accordance with 
the docket number of his appeal, and 
notify him of the date, time and location 
of the hearing.  If, for whatever reason, 
he changes his mind and decides that he 
does not want a videoconference hearing, 
then this must be documented in his 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

